DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, the claim recites the limitation of “the sensing” in line 5 however multiple steps of sensing have previously been disclosed and it is therefore unclear as to which is being referenced by the limitation. Claims 12-19 are rejected for the same reasons due to their dependency thereon.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 8, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hon GB 2533652A (hereinafter referred to as Hon ‘652) and Hon US Patent Application Publication 2014/0150810 (hereinafter referred to as Hon ‘810).
Regarding claim 1, Hon ‘652 discloses an aerosol generating system as seen in fig. 11, comprising a liquid storage portion 10 configured to hold an aerosol-forming substrate (e-liquid), a liquid pressure sensor 410 within the liquid storage portion configured to sense a liquid pressure in the liquid storage portion, and a control unit configured to determine a fill level of the liquid aerosol-forming substrate based on an output from the liquid pressure sensor. Hon ‘652 does not explicitly disclose the puff sensor as claimed. Hon ‘810 discloses an electronic cigarette which comprises a puff sensor 20 for detecting an atmospheric pressure when a user inhales on the system. When no puff is detected, the sensor is at rest which would determine the presence of ambient pressure. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of the Hon references in order to provide a puff sensor in order to determine when a user is inhaling in order to activate the 
Regarding claim 2, in combination, the liquid pressure sensor is at the bottom of the liquid storage portion as claimed.
Regarding claim 8, in combination the pressure sensor is part of the aerosol generating device and the liquid pressure sensor is inserted at the bottom of the liquid storage portion when the liquid storage portion is attached to the aerosol-generating device.

Regarding claim 11, Han ‘652 discloses a method for determining a fill level of a liquid storage portion in an aerosol forming system comprising sensing with a liquid pressure sensor 410, a pressure at the liquid pressure sensor to generate a pressure signal and determining a fill level based thereon. Han ‘652 does not explicitly disclose the use of a puff sensor in addition to the liquid pressure sensor. Hon ‘810 discloses an electronic cigarette which comprises a puff sensor 20 which senses a pressure during inhalation and further determines the absence of inhalation and thereby an atmospheric pressure. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of the Hon references in order to provide a puff sensor in order to determine when a user is inhaling in order to activate the atomizing means on demand. In doing so, the fill level would be based on the first pressure signal and the second pressure signal as claimed.
Regarding claim 16, in the case of a pressure drop due to an inhalation, the Hon combination would detect a puff on the aerosol forming system as claimed.
Claims 3-7, 12-15 and 17-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hon ‘652, Hon ‘810 and Henry Jr. et al. US Patent Application Publication 2016/0158782 (hereinafter referred to as Henry).
Regarding claims 3-5, the cited prior art of Hon does not explicitly disclose the orientation sensor as claimed. Henry teaches an aerosol delivery device comprising a liquid storage portion and an orientation sensor (paragraph 0059) comprising a gyroscopic sensor (paragraph 0004) as claimed. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Henry with those of Hon in order to provide an orientation sensor for the device in order to determine if the product is in the proper orientation for use and to avoid accidental operation. In combination, the gyroscopic orientation sensor would be capable of determining the fill level in any orientation desired. 
Regarding claims 6 and 7, the Hon references do not explicitly disclose the liquid storage portion as being refillable or replaceable as claimed. Henry teaches the use of a liquid storage portion which is refillable or disposable (replaceable) as described in paragraph 0033. In combination, the pressure sensor would be part of the liquid storage portion as taught by Hon ‘652. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Henry with those of Hon to provide a device which is capable of reuse to eliminate waste.

Regarding claims 12 and 13, Hon discloses the claimed method but do not teach determining the orientation of the aerosol generating system by an orientation sensor as claimed. Henry teaches an aerosol delivery device comprising a liquid 
Regarding claim 14, the cited prior art of Hon does not explicitly disclose the orientation sensor as claimed. Henry teaches an aerosol delivery device comprising a liquid storage portion and an orientation sensor (paragraph 0059) comprising a gyroscopic sensor (paragraph 0004) as claimed. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Henry with those of Hon in order to provide an orientation sensor for the device in order to determine if the product is in the proper orientation for use and to avoid accidental operation. In combination, the gyroscopic orientation sensor would be capable of determining the fill level in any orientation desired. 
Regarding claim 15, in combination, the liquid pressure sensor is at the bottom of the liquid storage portion as claimed.

Regarding claims 17-18, the Hon references do not explicitly disclose the liquid storage portion as being refillable or replaceable as claimed. Henry teaches the use of a liquid storage portion which is refillable or disposable (replaceable) as described in paragraph 0033. In combination, the pressure sensor would be part of the liquid storage .

Claims 9-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hon ‘652, Hon ‘810, and Scarpulla US Patent Application Publication 2017/0105448 (hereinafter referred to as Scarpulla).
Regarding claims 9 and 10, the prior art of Hon discloses the claimed invention but does not explicitly disclose the liquid storage portion as being pressurized or the pressure regulator  connected to an outlet of the liquid storage portion as claimed. Scarpulla discloses an electronic cigarette comprising a pressurized liquid storage portion 30 and a pressure regulator 60 connected to an outlet of the storage portion. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Scarpulla with those of Hon in order to provide a pressurized fluid supply which would allow for delivery of the fluid without the need for an external vaporization source. In combination, the level sensing means would function in the claimed manner and provide an indication of remaining fluid level in the device.

Regarding claim 19, the prior art of Hon discloses the claimed invention but does not explicitly disclose the pressure regulator connected to an outlet of the liquid storage portion as claimed. Scarpulla discloses an electronic cigarette comprising a pressurized liquid storage portion 30 and a pressure regulator 60 connected to an outlet of the storage portion. It would have been obvious to one of ordinary skill in the art at the time 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589.  The examiner can normally be reached on M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARK A SHABMAN/           Examiner, Art Unit 2861